DETAILED ACTION
Claims 1-8, 10-21 are considered in this office action. Claims 1-8, 10-21 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5,  11, 16 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US2016/0110935) in view of Kim (US2017/0008419A1) and herein after will be referred as Kwak and Kim respectively. 

Regarding Claim 1, Kwak teaches a vehicle (#109), comprising: a transceiver (#107) configured to communicate with a remote fleet server; and one or more controllers ( Para [0031-0032] : “In the preferred embodiment of the invention, the vehicle OBD unit (107) is installed inside a commercial vehicle (109). Such as a truck, a van, a taxi, or another commercial fleet vehicle. The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream.”),
 to responsive to detecting the vehicle traversing a trip, collect and send vehicle operating condition data to the remote fleet server, responsive to receiving, from the remote fleet server, recommendation signal including one or more recommended actions and a trip similarity score, perform at least a part of the recommended actions to adjust vehicle operation invention, a fuel savings scoring system with a remote real-time vehicle on-board diagnostics monitoring is disclosed. This fuel savings scoring system comprises: a vehicle on-board diagnostics unit connected to an engine control unit or a vehicular control chipset of a vehicle to record, diagnose, and generate engine, vehicle dynamics, and fuel consumption data as a real-time data stream; a commercial vehicle fuel consumption analytics module that receives the real-time data stream from the vehicle on-board diagnostics unit, while also receiving best empirical mileage data achieved by the vehicle itself or a peer vehicle of same model and make from a commercial fleet fuel consumption database associated with a commercial vehicle fleet company; a fuel Savings score analytics unit in the commercial vehicle fuel consumption analytics module, wherein the fuel savings score analytics unit calculates a driving score by dividing a current fuel mileage of the vehicle by a best empirical mileage number achieved by the vehicle itself or by the peer vehicle of same model and make, and then multiplying by 100; the commercial fleet fuel consumption database that accumulates, stores, and categorizes fuel consumption records downloaded from the vehicle and a plurality of peer vehicles of same model and make; and a computer server or another electronic device with a CPU and a memory unit that executes the fuel savings score analytics unit and the commercial fleet fuel consumption database to calculate and dis play the driving score on a display panel in the vehicle or in a remote monitoring station unit” and See also Para [0024], [0044], [0048] and [0051]  And  Para [0048] : “As also shown in FIG. 4, the non-mechanical improvement factors (402) comprise traffic and environmental conditions and driver habits. Examples of traffic and environmental conditions include, but are not limited to, road congestion levels (e.g. stop-and-go rush hour traffic, emergency road blockade, free-flowing traffic, and etc.), varying road elevations (i.e. winding mountain roads, near sea-level straight roads, and etc.), outside air temperature during a vehicle's operation, and frequencies of left turns and right turns to get to the destination. In some instances, the driver may have some discretionary control over the traffic and environmental conditions. For example, the driver can choose a less congested route, avoid rush hours if possible, and also avoid winding and mountainous road if there is a compelling alternate route in order to maximize fuel efficiency. The level of driver control for fuel efficiency is even more significant in case of the driver habits. The driver has a direct control of speed, acceleration, braking, and idling, all of which contribute to inefficient or efficient fuel usage for the commercial vehicle. Therefore, by checking a real-time “driving score” in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel consumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle.”).  

Kim teaches perform at least a part of the recommended actions to adjust vehicle operation including climate control such that one or more of fuel and battery consumption is reduced (Para [0036] : “In addition to identifying and selectively heating the weakest battery or battery module in pack 101 in order to increase driving range by delaying discharge termination, the system may be configured to reduce the load on the battery pack (step 327), thereby further extending driving range and vehicle operation. If the system is configured to reduce battery pack loading, step 327 may either be performed prior to (step 329), or concurrent with (step 331), activation of the battery heater 201. In order to decrease battery pack loading, various auxiliary systems may be shut down (e.g., entertainment system, navigation system, passenger cabin HVAC system, non-necessary lights, etc.) and power to the motor may be limited, thereby limiting vehicle acceleration and top speed.”)

Even though reducing the use of  Climate Control results in reduce in fuel and battery usage is well known in the art , but to avoid future arguments from the applicant, the examiner have cited Kim Reference. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Kim to include perform at least a part of the recommended actions to adjust vehicle operation including climate control such that one or more of fuel and battery consumption is reduced. Doing so would reduce the load on the battery pack (step 327), thereby further extending driving range and vehicle operation. 
	
Similarly Claim 11 and 16 are rejected.  

Regarding Claim 5, Kwak in view of Kim teaches the vehicle according to claim 1. 
Kwak also teaches  comprising: the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust one or more of speed, acceleration, and braking vehicle performance parameters, and communicate the generated driver notification to at least one of a vehicle display and a mobile device display ( Para [0048] : “In some instances, the driver may have some discretionary control over the traffic and environmental conditions. For example, the driver can choose a less congested route, avoid rush hours if possible, and also avoid winding and mountainous road if there is a compelling alternate route in order to maximize fuel efficiency. The level of driver control for fuel efficiency is even more significant in case of the driver habits. The driver has a direct control of speed, acceleration, braking, and idling, all of which contribute to inefficient or efficient fuel usage for the commercial vehicle. Therefore, by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle.”).

Regarding Claim 21, Kwak in view of Kim teaches the vehicle of claim 1. 
Kim also teaches wherein the one or more controllers are further programmed to perform at least a part of the recommended actions to adjust vehicle operation including vehicle lighting such that one or more of fuel and battery consumption is reduced (Para  [0036] : “In addition to identifying and selectively heating the weakest battery or battery module in pack 101 in order to increase driving range by delaying discharge termination, the system may be configured to reduce the load on the battery pack (step 327), thereby further extending driving range and vehicle operation. If the system is configured to reduce battery pack loading, step 327 may either be performed prior to (step 329), or concurrent with (step 331), activation of the battery heater 201. In order to decrease battery pack loading, various auxiliary systems may be shut down (e.g., entertainment system, navigation system, passenger cabin HVAC system, non-necessary lights, etc.) and power to the motor may be limited, thereby limiting vehicle acceleration and top speed. Since the invention does not require the step of reducing the load on the battery pack (step 327), rather inclusion of this step is a modification of the basic process, it is shown in phantom (dashed lines).”).

Claims 2, 3, 8, 12, 13,  15, 17, 18, and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Kim and in further view of Sato et al. (US2009/0048770) and herein after will be referred as Sato. 

Regarding Claim 2, Kwak in view of Kim teaches the vehicle according to claim 1. Kwak also teaches comprising: the recommendation signal including at least one of a fuel and a battery consumption estimate ( Para [0032] “The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream.”……Para [0042] : “if a vehicle currently being analyzed by a commercial vehicle fuel consumption analytics module (i.e. vehicle-side, server-side, or both) and a remote monitoring station unit has a real-time fuel mileage of 14 MPG, while the best empirical mileage achieved by a vehicle of the same make and model in the commercial fleet is 20 MPG, then the driving score for the vehicle currently being analyzed is 70 out of 100 (i.e. 14 divided by 20 multiplied by 100). In this example, the best achievable driving score is 100 based on the best empirical mileage achieved by a vehicle of the same make and model in the commercial fleet, and a particular driving score indicates (e.g. 70 out of 100) how close a driver's”); 

Sato teaches the controller further configured to, in response to detecting the one or more adjusted vehicle performance parameters: generate and store as an element of at least one of the operating conditions and vehicle performance parameters, one or more estimate errors that are respective differences between the estimates and actual fuel and battery consumption (Para [0048] : an error between the real fuel consumption and estimated fuel consumption based on a specified data analysis is provided , ……Para [0049] where a controller 33 receives the parameters (engine revolution number Nsft at the time of shift-up, accelerator opening degree Okat the time of revving and engine revolution number change rate NV), which change depending on the driving method of a vehicle driver and the real fuel consumption data by means of the receiving unit 32 so as to obtain an estimated fuel consumption inherent of the vehicle driver…..Para [0040] where a fuel consumption  estimation model 21 is created using K-nearest neighbor K-NK analysis based on the extracted parameters and recorded real fuel consumption, this estimation model 21 is loaded on the control unit 11.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Sato to provide generating and recording an estimate error that is the difference between the estimate and the actual fuel consumption  as taught by Sato , inroder to provide increased capabilities for accurately measuring  driving and vehicle performance parameters. 

Similarly Claim 12 and 17 are rejected.  

Regarding Claim 3, Kwak in view of Kim and in further view of Sato teaches the vehicle according to claim 2. Kwak also teaches  the controller further configured to, at recommendation signal, received by the communication unit from the remote fleet server, having at least one of an updated fuel and battery consumption estimate, and in response to a new real-time operating condition, which includes the estimate errors, generated by the controller and communicated by the communication unit to the server ( Para [0032] “ The vehicle OBD unit (107) is also typically connected to an engine control unit and other vehicular control chipsets to record, diagnose, and generate a variety of engine, vehicle dynamics, and fuel consumption data as a real-time data stream. This real-time data stream from the vehicle OBD unit (107) can be transmitted locally inside the commercial vehicle (109) to the vehicle-side commercial vehicle fuel consumption analytics module (101), which in turn analyzes the real-time data stream to calculate one or more metrics for a driver's current fuel efficiency driving performance. At least one of the metrics calculated for the driver's current fuel efficiency driving performance …...Para [0048] the driver may have some discretionary control over the traffic and environmental conditions. For example, the driver can choose a less congested route, avoid rush hours if possible, and also avoid winding and mountainous road if there is a compelling alternate route in order to maximize fuel efficiency. The level of driver control for fuel efficiency is even more significant in case of the driver habits. The driver has a direct control of speed, acceleration, braking, and idling, all of which contribute to inefficient or efficient fuel usage for the commercial vehicle. Therefore, by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle.”)

Sato teaches the controller further configured to, at discrete time intervals: adjust the driver notification (Para [0037] : Fuel consumption (fuel consumption inherent of a vehicle driver based on the inputted parameters) estimated by the fuel consumption estimation model 21 is sent to a printing unit 12 at a predetermined timing and outputted to paper. In the meantime, this output timing is permitted to be set up appropriately corresponding to a necessity, for example, when a vehicle driver requires or when the vehicle engine is stopped. This display may be made through a display unit installed on a vehicle instead of the printing unit 12.), wherein an operating condition includes the estimate errors ( Para [0021] and [0048] the error between the real fuel consumption and the estimated fuel consumption is provided and the factors which affect the fuel consumption of vehicle can be largely classified into road condition, vehicle driver's driving operation (driving method), vehicle condition and environment.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Sato to provide the controller being further configured to at discrete time intervals readjust the driver notification, wherein an operating condition includes the estimate errors as taught by Sato, in order to provide increased capabilities for accurately measuring driving and vehicle performance parameters. 

Similarly Claim 13 and 18 are rejected.  

Regarding Claim 8,  Kwak in view of Kim teaches the vehicle according to claim 1.  Kwak teaches the recommendation signal including at least one of a fuel and a battery consumption estimate ( Para [0051] : “The fuel savings score analytics unit (501) also includes a vehicle location and route information manage ment module (505). The vehicle location and route informa tion management module (505) is capable of tracking, cat egorizing, and storing vehicle location and route information, which may be retrieved from a GPS receiver unit or another location tracking unit. Preferably, the vehicle location and route information are combined, time-stamped, and/or time synchronized with the OBD data stream coming from a vehicle OBD unit. Furthermore, as shown in FIG. 5, the fuel savings score analytics unit (501) also includes an empirical “best mileage' management module (507) for a same model and make of the vehicle. In one example, a commercial fleet fuel consumption database stores and maintains fuel con Sumption information, vehicle efficiency information, and driving scores for a plurality of vehicles registered with a commercial vehicle fleet organization. The empirical “best mileage' management module (507) is able to request and retrieve at least a portion of these information from the com mercial fleet fuel consumption database to extract and iden tify an appropriate “best empirical mileage' number for calculating a driving score for a particular vehicle.”); and 

Sato teaches the controller further configured to, at discrete time intervals: in response to detecting the one or more adjusted vehicle performance parameters: generate and store as an element of at least one of the operating conditions and vehicle performance parameters, one or more estimate errors that are respective differences between the estimates and actual fuel and battery consumption, readjust the driver notification, according to an updated recommendation signal, received by the communication unit from the remote fleet server, having at least one of an updated fuel and battery consumption estimate, and responsive to a new real-time operating condition including the estimate errors, generated by the controller and communicated to the remote fleet server ( Para [0037]: “Fuel consumption (fuel consumption inherent of a vehicle driver based on the inputted parameters) estimated by the fuel consumption estimation model 21 is sent to a printing unit 12 at a predetermined timing and outputted to paper. In the meantime, this output timing is permitted to be set up appropriately corresponding to a necessity, for example, when a vehicle driver requires or when the vehicle engine is stopped. This display may be made through a display unit installed on a vehicle instead of the printing unit 12.” And Para [0048] : “Although according to the above-described embodiment, the K-NN analysis is used as a fuel consumption estimation model, the method which can be applied to the present invention is not restricted to this method. Uses of Support Vector Machine, Radial Basis Function Network, Neutral Network, Decision Tree and the like are included in the tech nical scope of the present invention. As for error between the real fuel consumption and estimated fuel consumption of each method, among experiments conducted by this inventor, that based on data analysis using the K-NN analysis had the least error as shown in FIGS. 6, 7.” And Para [0021] : “First, factors which affect the fuel consumption of vehicle will be described with reference to FIG.1. The factors which affect the fuel consumption of vehicle can be largely classified into road condition, vehicle driver's driving opera tion (driving method), vehicle condition and environment.”)  

Similarly Claim 15 and 20 are rejected.  

Claims 4, 6, 7, 14 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Kim and in further view of Periwal (US2010/0045451) and herein after will be referred as Periwal. 

Regarding Claim 4, Kwak in view of Kim teaches the vehicle according to claim 1.  

Kwak teaches the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust at least one of speed, braking, and acceleration vehicle performance parameters, and communicate the generated driver notification to the mobile device (Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).  

Periwal teaches  the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.) .


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Periwal to provide the communication unit being configured to communicate with the remote fleet server by an authenticated connection to a mobile device located proximate to a cabin of the vehicle as taught by Periwal in order to provide increased capabilities for securely communicating driving and vehicle performance information.

Regarding Claim 6, Kwak in view of Kim teaches the vehicle according to claim 1, comprising: 

Kwak teaches the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust at least one of braking, speed, and acceleration vehicle performance parameters, and at least one of an actual and estimated fuel and battery consumption, and communicate the generated driver notification to at least one of a vehicle display and the mobile device  (Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).  .  

Periwal teaches the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.)

Similarly Claim 14 and 19 are rejected.  

Regarding Claim 7, Kwak in view of Kim teaches the vehicle according to claim 1. Kwak also teaches comprising  the controller further configured to: generate the driver notification, according to the recommendation signal that includes one or more recommendations to adjust one or more of braking, speed, and acceleration vehicle performance parameters, and communicate the generated driver notification to at least one of a vehicle display and the mobile device ((Para [0048] by checking a real-time “driving score' in the commercial vehicle displayed through a display panel connected to the vehicle-side commercial vehicle fuel con Sumption analytics module, the driver can be motivated to make necessary adjustments and optimizations related to the non-mechanical improvement factors (402) for increasing the fuel efficiency of the commercial vehicle…..Para [0024] driving score' is defined as a numerical indicator of a driver's current fuel efficiency driving performance relative to an empirically-best fuel efficiency driving performance achieved previously by the driver or by a peer driver in a same commercial vehicle fleet organization.).    
Periwal teaches the communication unit configured to communicate with the remote fleet server, by an authenticated connection to a mobile device located proximate to a cabin of the vehicle ( Para [0086] : The Speed Limit Indicator may be built-in to the GPS Device, the Speed Alerter, the Speed Detector, the vehicle itself, another device in close proximity to the driver (Such as a mobile phone, car Stereo system, or steering wheel), or may constitute a separate device in and of itself……Para [0016] Another object of the invention is to automatically log and report to an outside agency or company via a remote data connection a driver's behavior relative to speeds and speed limits. There are a number of scenarios where this may prove useful: for example, a driver may be provided with a benefit or preference relative to his or her interactions with outside entities Such as law enforcement and government organizations and/or insurance companies…..Para [0098] A Driver Identification (DID) System 207 identifies the driver. The DID may be optionally provided in addition to any other components and/or functionalities of the SPIRAL System.). 


Claims 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Kim and in further view of Glugla et al. (US20140123963) in further view of Mentele (US20160025027) and in further view of Hess et al. (US5315228) and herein after will be referred as Glugla, Mentele and Hess. 

Regarding Claim 10, Kwak in view of Kim teaches the vehicle according to claim 1. 
Glugla teaches comprising: the controller further configured to generate the instantaneous operating conditions to include: vehicle environment and location data that incorporates geographic location, ambient temperature, humidity, and atmospheric pressure (Para [0028] [0036] [0046]).
 Mentele teaches vehicle data that incorporates vehicle identification number and onboard diagnostic codes and data (Para [0026] and [0054]).

Hess teaches  fuel and battery performance data that includes fuel and battery capacity, and battery chemistry, battery state of health and charge, battery temperature, and low voltage battery status (Col.2 Lines 26-30 and Col.3 Lines 24-28 and Col.16 Lines 47-48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Glugla, Mentele, and Hess to provide the controller being configured to generate the instantaneous operating conditions to include fuel and battery performance that includes fuel and battery capacity and battery chemistry, battery state of health and charge, battery temperature and low voltage battery status as taught by Glugla, Mentele and Hess , in order to provide increased capabilities for measuring vehicle operating conditions that can affect driving and vehicle performance. 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.  The applicant argues that – 
A) “However, the "empirical mileage data" is not the same as "trip similarity score" in the context of claim 1.”  The examiner respectfully disagree with the applicant’s assertion. The Kwak reference in Para [0024] clearly explains what is the empirical mileage data which is same as trip similarity score as the data is being retrieved from the vehicle having same make and model and which have been in operation in identical route  and similar traffic conditions as the host vehicle is. Para [0024] : “Preferably, the best empirical mileage achieved by the same type and model of the particular vehicle in the commercial fleet is specific to an identical route and a similar traffic condition experienced by the particular vehicle, so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.” Hence the applicant argument have not found persuasive. 

B.) Kwak does not disclose "perform at least a part of the recommended actions to adjust vehicle operation including climate control such that one or more of fuel and battery consumption is reduced," or "the trip similarity score is indicative of a similarity between the trip and another trip already performed by a fleet vehicle," let alone "the vehicle performs more of the recommended actions responsive to a higher trip similarity score compared to the recommended actions performed by the vehicle responsive to a lower trip similarity score" recited in claim 1 as currently amended. None of the other references compensate for the deficiency of Kwak. Therefore, claim 1 is in condition for allowance.”               The examiner again respectfully disagree with the Applicant’s assertions. The Applicant have amended the claims and now have included a climate control feature , even though it is well known in the art that reducing the usage of the climate control features reduces the fuel and battery usage, the examiner have cited Kim to teach the claimed limitation of reducing the climate control feature in order to reduce the consumption of fuel and battery. Kim in Para [0036] clearly teaches reducing the uses of climate control, un necessary lightings system etc.. to reduce the energy consumptions and make the driving range longer.  Para [0036] : “ In order to decrease battery pack loading, various auxiliary systems may be shut down (e.g., entertainment system, navigation system, passenger cabin HVAC system, non-necessary lights, etc.) and power to the motor may be limited, thereby limiting vehicle acceleration and top speed.”

	The Examiner believes he have responded to all the Applicant’s Arguments but if the Applicant believes the Examiner have missed to respond one or more arguments , the Applicant is advised to call the Examiner directly to hold an interview and expedite the prosecution. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668